520 So.2d 1125 (1987)
STATE of Louisiana, Plaintiff-Appellee,
v.
Jerry Lee ARCENEAUX, Defendant-Appellant.
No. CR87-737.
Court of Appeal of Louisiana, Third Circuit.
December 9, 1987.
David Balfour, Lafayette, for defendant-appellant.
Michelle Jackson, Asst. Dist. Atty., Lafayette, for plaintiff-appellee.
Before DOUCET and KING, JJ., and CULPEPPER[*], J. Pro Tem.
DOUCET, Judge.
On April 4, 1984, defendant, Jerry Lee Arceneaux, was convicted of simple burglary *1126 of an inhabited dwelling, a violation of La.R.S. 14:62.2. He was sentenced to serve twelve years at hard labor, the first year of which was to be served without the benefit of parole, probation, or suspension of sentence. On appeal defendant does not raise any assignment of error but requests that we review the record for errors patent.
Pursuant to La.C.Cr.P. art. 920, in the absence of any assignment of errors we are limited to a review of the record for any errors "discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence." The "pleadings and proceedings" subject to inspection in the instant case include the caption, the statement of the time and place of holding court, the indictment or information and the endorsement thereon, the arraignment, the plea of the accused, the mentioning of the impaneling of the jury, the verdict, and the judgment. State v. Oliveaux, 312 So.2d 337 (La.1975); State v. Green, 469 So.2d 1161 (La.App. 5th Cir. 1985).
A review of the pleadings and proceedings reveals no errors. Accordingly, the conviction and sentence of the defendant is affirmed.
AFFIRMED.
NOTES
[*]  Honorable William A. Culpepper, Judge, Retired, participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.